DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants use the terms “the therapeutic benefits” (claim 1 at line 14), but the metes and bounds of this language are unclear. That is, what is considered as “the therapeutic benefits”. The examiner will not put any patentable weight on the terms until clarified by the applicant.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 13, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (US 2017/0308742).
Re claim 1:	Yao teaches a system for detecting when a person exhibits a smile with therapeutic benefits comprising a facial expression detection device (32) configured to acquire facial expression data (602), a system processor (4) in data communication with the facial expression detection device (32) and configured to execute stored computer executable system instructions (i.e., a facial recognition model), the computer executable system instructions including the steps of receiving facial expression parameter data establishing target facial expression criteria (612, i.e., receiving the trained facial expression), receiving current facial expression data from the facial expression detection device (610), comparing the current facial expression data to the target facial expression criteria of the facial expression parameter data, and identifying whether the current facial expression data satisfies the target facial expression criteria (612), wherein the target facial expression criteria define a smile or a happy (408) (see figs. 1-7; paragraphs 0003, 0014-0063).
Re claim 2:	Wherein the target facial expression criteria define a plurality of facial expression such as a Duchenne smile (paragraphs 0017, 0018).
re claim 4:	The system further comprising a display (18) in data communication with the system processor and the computer executable system instructions include sending display data to the display communicating whether the target facial criteria was satisfied (612).  
Re claim 5:	Wherein the target facial expression criteria includes a plurality of facial expression such as cheek-raising using the zygomatic major muscles of the person contracting to a selected extent (paragraphs 0017, 0018).
Re claim 6:	Wherein the target facial expression criteria includes a plurality of facial expression such as eye-closing using the orbicularis oculi muscles of the person contracting to a selected extent( paragraphs 0017, 0018)..  
Re claim 7:	Wherein the target facial expression criteria includes a plurality of facial expression such as cheek-raising using the zygomatic major muscles of the person contracting to a selected extent, and  the target facial expression criteria includes a plurality of facial expression such as eye-closing using the orbicularis oculi muscles of the person contracting to a selected extent( paragraphs 0017, 0018)..  
Re claim 8:	Wherein the facial expression detection device includes a camera (32).  
Re claim 9:	Wherein the facial expression detection device includes a device processor (4) configured to execute stored computer executable facial recognition instructions.  
 	Re claim 10:	Wherein the facial expression detection device is incorporated into a handheld computing device (paragraphs 0015, 0063).  
Re claim 11:	Wherein the facial expression detection device is incorporated into a wearable device such as a watch (paragraphs 0015, 0063).  
 	Re claim 13:	Wherein the computer executable system instructions further comprise executing of facial recognition model which serves as prompting the person to exhibit a facial expression satisfying the target facial expression criteria.  
Re claim 17:	Wherein the computer executable system instructions further comprise receiving medical treatment and diagnosis (paragraph 0003).
Re claim 19:	Wherein the current health condition data includes the current facial expression data (paragraph 0003).  
Re claim 20:	Wherein the current facial expression data includes data indicating if the person is scowling (402).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Paul (US 2019/0208115).
The teachings of Yao have been discussed above.
Although, Yao teaches the computing device having facial recognition model, he fairly suggests that the communicating with a social media platform.
Paul teaches a mobile device (100, 730) comprising a client application (732) for detecting and capturing face image of a user, and the posting/ communicating captured image to a social media platform such as Facebook (see figs. 1-7; paragraphs 0020-0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Paul to the teachings of Yao in order to post the captured image to the social media platform. In fact, such modification (i.e., posting to the social media platform) is well known in the art at the time the invention, therefore, an obvious expedient.

Allowable Subject Matter
Claims 3, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the computer executable system instructions further comprise determining how long the current expression data satisfied the target facial expression criteria, and the computer executable system instructions further comprise prompting the person to exhibit a facial expression satisfying the target facial expression criteria after a predetermined amount of elapsed time as set forth in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eder et al. (US 2017/0286754), Fedorovskaya et al. (US 7319780), and Martinez (US 2019/0294868) teach the methods of farcical recognition and systems of the using the methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887